Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Kutsuzawa (US 2009/0218218) in view of Hieronymi (US 6,299,740). 
Regarding claim 1, Kutsuzawa teaches a system, comprising: 
a chamber (12, Fig. 1);
and a magnetic assembly (20) contained within the chamber (12), the magnetic assembly comprising: 
an inner magnetic portion comprising first magnets (30b, Fig. 3, [0037]); 

 at least two adjacent magnets, of either the first magnets or the second magnets, have different vertical displacements (Fig. 3), 
and the magnetic assembly is configured to rotate around an axis (22, Fig. 1) to generate an electromagnetic field that moves ions toward a target region within the chamber (12).  
Kutsuzawa does not explicitly teach the magnetic assembly is modified to provide a target erosion profile and wherein the target erosion profile is determined by modifying an initial target erosion profile in order to avoid target punctures at the target region. 
Hieronymi teaches tuning a magnetic field over a sputtering target using a magnetic arrangement wherein the magnets may be moved and/or replaced with magnets of different strengths to achieve thin films of excellent uniformity and thickness and efficient utilization of target material (col. 9, ln. 35-49, Fig. 7a, 7b).
Hieronymi teach the magnetic assembly is modified (col. 9, ln. 35-49, Fig. 7a, 7b) to provide a target erosion profile and wherein the target erosion profile is determined by modifying an initial target erosion profile (trial and error, col. 8, ln. 45-53) in order to avoid target punctures at the target region (eliminate cusping, col. 8, ln. 39-40). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the magnetic assembly of Kutsuzawa by providing the magnetic assembly is modified to provide a target erosion profile and wherein the target erosion profile is determined by modifying an initial target erosion profile in order to avoid target punctures at the target region, as taught by Hieronymi, because it would allow tuning of the magnet arrangement to eliminate erosion cusping while causing uniform erosion over a significantly wider area (col. 8, ln. 39-40). 

Claims 1-4 and 16-19 are rejected under 35 U.S.C. 102a1 as being unpatentable over Iori (US 2011/0121927) in view of Hieronymi (US 6,299,740).
Regarding claim 1, Iori teaches a system, comprising: 
a chamber (21, Fig. 1);
and a magnetic assembly (61) contained within the chamber (21), the magnetic assembly comprising: 
an inner magnetic portion comprising first magnets (inner two magnets, Fig. 4); 
and an outer magnetic portion comprising second magnets (outer two magnets, Fig. 4)
 wherein: at least two adjacent magnets, of either the first magnets or the second magnets, have different vertical displacements (Fig. 4), 
and the magnetic assembly is configured to rotate around an axis (A2, Fig. 4) to generate an electromagnetic field that moves ions toward a target region within the chamber ([0057]).  
Iori does not explicitly teach the magnetic assembly is modified to provide a target erosion profile and wherein the target erosion profile is determined by modifying an initial target erosion profile in order to avoid target punctures at the target region. 
Hieronymi teaches tuning a magnetic field over a sputtering target using a magnetic arrangement wherein the magnets may be moved and/or replaced with magnets of different strengths to achieve thin films of excellent uniformity and thickness and efficient utilization of target material (col. 9, ln. 35-49, Fig. 7a, 7b).
Hieronymi teach the magnetic assembly is modified (col. 9, ln. 35-49, Fig. 7a, 7b) to provide a target erosion profile and wherein the target erosion profile is determined by modifying an initial target 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the magnetic assembly of Iori by providing the magnetic assembly is modified to provide a target erosion profile and wherein the target erosion profile is determined by modifying an initial target erosion profile in order to avoid target punctures at the target region, as taught by Hieronymi, because it would allow tuning of the magnet arrangement to eliminate erosion cusping while causing uniform erosion over a significantly wider area (col. 8, ln. 39-40). 
Regarding claim 2, Iori teaches a target (2, Fig. 1) disposed within the target region, wherein the magnetic assembly is configured to rotate around the axis to generate the electromagnetic field with the ions that sputters the target.  
Regarding claim 3, Iori teach the magnets being configured to erode the target along an even gradient over time that avoids target puncture [0060].  
Regarding claim 4, Iori teaches the electromagnetic field is configured to sputter the target without a peak or trough along a surface of the target [0060].
Regarding claim 16, Iori teaches a method, comprising: 
producing a magnetic field (24, Fig .4) using a magnetic assembly (61) contained within a chamber (21, Fig. 1), the magnetic assembly comprising: 
first magnets (inner two magnets, Fig. 4), and second magnets (outer two magnets), wherein at least two adjacent magnets, of either the first magnets or the second magnets, have different vertical displacements ([0057]Fig. 4);
 and sputtering a target (2) disposed within the chamber using an electromagnetic field of ions controlled by the magnetic field [0041];

Iori does not explicitly teach the magnetic assembly is modified to provide a target erosion profile and wherein the target erosion profile is determined by modifying an initial target erosion profile in order to avoid target punctures at the target region. 
Hieronymi teaches tuning a magnetic field over a sputtering target using a magnetic arrangement wherein the magnets may be moved and/or replaced with magnets of different strengths to achieve thin films of excellent uniformity and thickness and efficient utilization of target material (col. 9, ln. 35-49, Fig. 7a, 7b).
Hieronymi teach the magnetic assembly is modified (col. 9, ln. 35-49, Fig. 7a, 7b) to provide a target erosion profile and wherein the target erosion profile is determined by modifying an initial target erosion profile (trial and error, col. 8, ln. 45-53) in order to avoid target punctures at the target region (eliminate cusping, col. 8, ln. 39-40). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the magnetic assembly of Iori by providing the magnetic assembly is modified to provide a target erosion profile and wherein the target erosion profile is determined by modifying an initial target erosion profile in order to avoid target punctures at the target region, as taught by Hieronymi, because it would allow tuning of the magnet arrangement to eliminate erosion cusping while causing uniform erosion over a significantly wider area (col. 8, ln. 39-40). 
Regarding claim 17, Iori teaches spinning the magnetic assembly around an axis (A2, [0048]).  
Regarding claim 18, Iori teaches eroding the target along an even gradient over time that avoids target puncture [0060].  
Regarding claim 19, Iori teaches at least three magnets of the first magnets and the second magnets have different magnetic strengths [0057].  
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Iori and Hieronymi as applied to claim 1 above, and further in view of Park (US 2003/0052001). 
Regarding claim 5, Iori teaches the inner magnetic portion and the outer magnetic portion is connected by a shunt plate (yoke 62) but does not teach the first magnets are disposed between the shunt plate and an inner plate.  
Park directed to a sputtering magnetron teach the first magnets (405c) are disposed between the shunt plate (403) and an inner plate (405f, Fig. 4-6).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shunt plate attached to the first magnets of Iori by providing the first magnets are disposed between the shunt plate and an inner plate, as taught by Park, because it would enhance the intensity of the magnetic field generated by the magnets ([0043], [0048]).
Regarding claim 6, Iori does not teach the second magnets are disposed between the shunt plate and an outer plate separate from the inner plate.  
Park teaches the second magnets (407c) are disposed between the shunt plate (403) and an outer plate (407f) separate from the inner plate (405f, Fig. 4-6).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shunt plate attached to the second magnets of Iori by providing the second magnets are disposed between the shunt plate and an outer plate separate from the inner plate as taught by Park, because it would enhance the intensity of the magnetic field generated by the magnets ([0043], [0048]).



Claims 8, 10, 12, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iori (US 2011/0121927) in view of Park (US 2003/0052001) and Hieronymi (US 6,299,740). 
Regarding claim 8, Iori teaches a magnetic assembly for use in physical vapor deposition, the magnetic assembly comprising: 
first magnets (inner two, fig. 4);
and second magnets (outer two, fig. 4), wherein: 
the first magnets are connected with the second magnets via a shunt plate (yoke 62), at least two adjacent magnets, of either the first magnets or the second magnets, have different vertical displacements (Fig. 4), 
and the magnetic assembly is configured to rotate around an axis (A2) to generate an electromagnetic field (Fig. 1, [0048]).  
Iori does not teach first magnets connected by an inner plate.  Nor does it teach second magnets connected via an outer plate. 
Park teach first magnets (405c) connected by an inner plate (405f) and teaches second magnets (407c) connected via an outer plate (407f). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the first magnet and second magnets of Iori by providing first magnets are connected by an inner plate and the second magnets connected via an outer plate, as taught by Park, because it would enhance the intensity of the magnetic field generated by the magnets ([0043], [0048]). 
Iori does not explicitly teach the magnetic assembly is modified to provide a target erosion profile and wherein the target erosion profile is determined by modifying an initial target erosion profile in order to avoid target punctures at the target region. 
Hieronymi teaches tuning a magnetic field over a sputtering target using a magnetic arrangement wherein the magnets may be moved and/or replaced with magnets of different strengths 
Hieronymi teach the magnetic assembly is modified (col. 9, ln. 35-49, Fig. 7a, 7b) to provide a target erosion profile and wherein the target erosion profile is determined by modifying an initial target erosion profile (trial and error, col. 8, ln. 45-53) in order to avoid target punctures at the target region (eliminate cusping, col. 8, ln. 39-40). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the magnetic assembly of Iori by providing the magnetic assembly is modified to provide a target erosion profile and wherein the target erosion profile is determined by modifying an initial target erosion profile in order to avoid target punctures at the target region, as taught by Hieronymi, because it would allow tuning of the magnet arrangement to eliminate erosion cusping while causing uniform erosion over a significantly wider area (col. 8, ln. 39-40). 
Regarding claim 10, Iori teaches at least three magnets of the first magnets and the second magnets have different magnetic strengths [0057].  
Regarding claim 12, Iori teaches the shunt plate (yoke 62) is configured to rotate around the axis (A2)
Regarding claim 14, Iori teaches the electromagnetic field is configured to erode a target along an even gradient over time that avoids target puncture ([0060].  
Regarding claim 15, Iori teaches the electromagnetic field is configured to sputter a target without a peak or trough along a surface of the target [0060].  



Claim 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iori and Hieronymi as applied to claims 1 and 16 above, and further in view of Kutsuzawa (US 2009/0218218). 
Regarding claims 7 and 20, Iori does not teach the adjacent magnets are spaced by a first distance that is greater than a second distance between other adjacent magnets of either the first magnets or the second magnets.  
Kutsuzawa teach the adjacent magnets are spaced by a first distance that is greater than a second distance (Fig. 3) between other adjacent magnets of either the first magnets (30A) or the second magnets (30B).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the adjacent magnets of Iori by providing the adjacent magnets are spaced by a first distance that is greater than a second distance between other adjacent magnets of either the first magnets or the second magnets, as taught by Kutsuzawa, because it would allow plasma to be confined near the target to effect sputtering and allow magnet arrangement to be changed without changing the baseplate [0038], [0066]
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Iori and Park and Hieronymi  as applied to claim 8 above, and further in view of Watanabe (JP 2011-026624 see translation for citations)
Regarding claim 9, Iori does not teach each magnet of either the first magnets or the second magnets has equivalent magnetic strength.  
Watanabe teaches each magnet of either the first magnets or the second magnets has equivalent magnetic strength because it teaches adjusting the distance of the magnet from the electrode changes the magnetic flux density distribution ([0048]).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the adjacent magnets of Iori by providing each magnet of either the first magnets or . 
Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Iori and Park and Hieronymi as applied to claim 8 above, and further in view of Kutsuzawa (2009/0218218). 
Regarding claim 11, Iori does not teach the adjacent magnets are spaced by a first distance that is greater than a second distance between other adjacent magnets of either the first magnets or the second magnets.  
Kutsuzawa teach the adjacent magnets are spaced by a first distance that is greater than a second distance (Fig. 3) between other adjacent magnets of either the first magnets (30A) or the second magnets (30B).  
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the adjacent magnets of Iori by providing the adjacent magnets are spaced by a first distance that is greater than a second distance between other adjacent magnets of either the first magnets or the second magnets, as taught by Kutsuzawa, because it would allow plasma to be confined near the target to effect sputtering and allow magnet arrangement to be changed without changing the baseplate [0038], [0066].
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Iori and Hieronymi as applied to claim 8 above, and further in view of Pavloff (US 7,767,064).  
Regarding claim 13, Iori does not teach the axis is beyond the shunt plate.  
Pavloff directed to a sputtering magnetron teaches a magnet arrangement wherein the diameter for rotation of magnet arrangements can be changed to effect target sputtering or target cleaning when depositing specific materials (Fig. 2, 5, 6).  Pavloff teaches the axis (14) is beyond the shunt plate (62, 64).  
. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because of the new grounds of rejection.
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J BRAYTON whose telephone number is (571)270-3084.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN J BRAYTON/Primary Examiner, Art Unit 1794